Title: National University, [12 December] 1796
From: Madison, James
To: 


[12 December 1796]

   
   In his address of 7 December, Washington had called on Congress to establish a national university and a military academy (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1595).


Mr. Madison presented a memorial from the commissioners appointed under the act respecting the fixing of the seat of government at the Federal city, stating, that as the institution of a national University had been contemplated, and the President of the United States had appropriated land upon which to erect an edifice for that purpose, and given fifty shares in the Potomac river to the institution, and as they had no doubt but many other donations would be made towards carrying into effect so desirable an institution, were they properly authorised by Congress to receive them; they therefore pray that Congress will pass such regulations as shall enable them to receive such Legacies and Donations as may be given towards effecting this institution.
